WALLACE, JUDGE:
*9These claims were consolidated for hearing as the factual situations in each are identical. On November 7, 1981, the claimants, driving in separate automobiles, struck a concrete island at the north end of the Patrick Street Bridge in Charleston, Kanawha County, West Virginia. Both vehicles were damaged and both claimants sustained injuries. Ms. Bailey seeks an award of $8,000.00; Ms. Pate seeks $13,073.90.
The concrete island at the north end of the bridge was located in the right-hand lane and designed to direct motorists to the right to proceed to the Kanawha Boulevard. The claimants struck the island as they attempted to drive straight ahead through the intersection at the end of the bridge. Ms. Bailey’s accident occurred at 6:00 p.m.; Ms. Pate’s approximately three hours later. It was clear and dry, and the bridge was lit with artificial lights. A two-year construction project involving the replacement of the deck of the Patrick Street Bridge had just been completed prior to the accidents. As part of the construction, the contractor on the project was required to restore the bridge to its original condition. The concrete island in question had been present on the bridge for 20 or 22 years according to William Wilshire, Jr., assistant director of the Traffic Engineering Division, but had been removed when the construction began. During the construction, traffic had travelled straight ahead off the bridge through an intersection.
David T. Corrie, the project engineer, testified that the island was replaced on November 5, 1981. At that time, two “Right Lane Must Turn Right” signs, which had been covered during the construction, were uncovered. Claimants testified that they did not notice the signs. The evidence was uncontroverted that the island was not painted, nor were any warning markers placed on it.
The Court concludes that respondent was negligent in failing to adequately warn the travelling public of the newly replaced concrete island. However, the claimants, by their own testimony, failed to notice the signs which were present. It is the opinion of the Court that the negligence of the claimants equalled or exceeded that of the respondent. Therefore, the claims must be denied.
Claims disallowed.